Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 04/14/2022.  
Applicant has canceled claim 3 and 4.
Applicant has amended claims 1, 5, and 6.  More specifically, independent claim 1 has been amended to incorporate the original claim 3 and the allowable subject matter recited in original claim 4.  No new matter was introduced by this amendment.
Claims 1, 2 and 5-9 are pending and have been examined.
Allowable Subject Matter
Claims 1, 2 and 5-9 are allowed over the art of record.
	The following is an examiner’s statement of reasons for allowance:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the driving circuit includes a first inverter, a second inverter, a third inverter, a fourth inverter, a fifth inverter and a sixth inverter, negative terminals of the first inverter, the second inverter, the third inverter, the fourth inverter, the fifth inverter and the sixth inverter are respectively connected to the control terminals of the first transistor, the second transistor, the third transistor and the fourth transistor, positive terminals of the first inverter and the second inverter are respectively connected to negative terminals of the fifth inverter and the sixth inverter, and positive terminals of the third inverter, the fourth inverter, the fifth inverter and the sixth inverter are connected to an output terminal of the comparator circuit.”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2 and 5-9, claims 2 and 5-9 depend from claim 1, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon Granato et al. (US 2016/0329809 A1) is
considered pertinent to applicant's disclosure.  Granato et al. disclose a power converter comprising multiple switches, inverters and a flying capacitor.  However, Granato et al. is silent on the fifth and sixths inverters. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839